1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10

11   Filip Novac; Iudita Novac;       No.   2:18-cv-02232-JAM-KJN
     A.N., a minor by and through
12   his guardian ad litem; et
     al.,
13                                    ORDER GRANTING IN PART
                  Plaintiffs,         DEFENDANTS’ MOTION TO DISMISS;
14                                    AND SUA SPONTE ORDER DECLINING
          v.                          SUPPLEMENTAL JURISDICTION
15
     County of Sacramento, a
16   public entity; et al.,
17                Defendants.
18

19       On August 15, 2018 Plaintiffs filed a civil rights action

20   against the County of Sacramento and four social workers for the

21   Sacramento Department of Health & Human Services (“DHHS”)—Chandra

22   Stewart, Catherine Bryant, Sonya Howell, and Tong Vang

23   (collectively “Social Worker Defendants”).   Compl., ECF No. 1.

24   Plaintiffs Filip Novac, Iudita Novac, and their minor children

25   levy serious allegations against Defendants, contending they

26   interfered with Filip and Iudita’s parental rights, improperly

27   removed the children from their homes, and allowed those children

28   to stay with abusive foster families despite repeated complaints.
                                     1
1         Defendants filed a motion to dismiss this complaint for,

2    among other reasons, failure to comply with Rule 12(b)(6).        See

3    February 2019 Mot. to Dismiss, ECF No. 19.        Plaintiffs filed an

4    amended complaint, but it was virtually identical to the original

5    pleading.    See First Amended Complaint, ECF No. 20.      This led

6    Defendants to file a second motion to dismiss.        March 2019 Mot.

7    to Dismiss, ECF No. 22.     The Court granted their motion,

8    dismissing four of Plaintiffs’ claims with prejudice:

9         1.      Section 1983 claims based on “discrete acts” that

10                occurred before August 15, 2016;

11        2.      All Article I, section 13 claims;

12        3.      All common law tort claims against the County; and

13        4.      Section 1983 claims against the Social Worker

14                Defendants that challenge quasi-prosecutorial conduct.

15   Order Granting Defs.’ Mot. to Dismiss (“Order”) at 11, ECF No.

16   26. The Court also dismissed the following claims without

17   prejudice:

18        1.      Section 1983 claim against the County;

19        2.      All Unruh Civil Rights Act claims;

20        3.      All Bane Act claims;
21        4.      Section 1983 claims against the Social Worker

22                Defendants that did not challenge quasi-prosecutorial

23                conduct; and

24        5.      All common law tort claims against the Social Worker

25                Defendants.

26   Id. at 11-12.
27        Attempting to cure the deficiencies in their complaint,

28   Plaintiffs filed a Second Amended Complaint (“SAC”).       ECF No. 28.
                                         2
1    In form, this complaint differs from the two previous complaints.

2    But in substance, it continues to disregard the requirements of

3    Bell Atlantic v. Twombley, 550 U.S. 544 (2009); Ashcroft v.

4    Iqbal, 556 U.S. 662 (2009); and the line of binding cases that

5    follow.     For this reason, and those discussed below, the Court

6    GRANTS IN PART Defendants’ most recent motion to dismiss.1         See

7    Mot. to Dismiss (“Mot.”), ECF No. 33.       Specifically, the Court

8    DISMISSES Plaintiffs’ Section 1983 claims against the County and

9    the Social Worker Defendants WITH PREJUDICE.

10        Untethered to any federal law claims, Plaintiffs’ state law

11   claims are better suited for review in state court.       See 28

12   U.S.C. § 1367(c)(3).     The Court therefore declines to exercise

13   supplemental jurisdiction over Plaintiff’s Bane Act, Unruh Civil

14   Rights Act, and common law tort claims which now must be pursued

15   in an appropriate state court.

16

17                                I.   OPINION

18        A.     Legal Standard

19        Federal Rule of Civil Procedure 8(a)(2) requires a “short

20   and plain statement of the claim showing that the pleader is
21   entitled to relief.”    A court will dismiss a suit if the

22   plaintiff fails to “state a claim upon which relief can be

23   granted.”    Fed. R. Civ. Proc. 12(b)(6).    To defeat a Rule

24   12(b)(6) motion to dismiss, a plaintiff must “plead[] factual

25   content that allows the court to draw the reasonable inference

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for September 10, 2019.
                                      3
1    that the defendant is liable for the misconduct alleged.”

2    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).      At this stage, the

3    Court “must accept as true all of the allegations contained in a

4    complaint.”     Id.   But it need not “accept as true a legal

5    conclusion couched as a factual allegation.”      Id.

6          Plaintiffs’ counsel’s criticism of the Rule 12(b)(6)

7    pleading standard places him in the company of countless

8    advocates and legal scholars.      See Adam N. Steinman, The Rise and

9    Fall of Plausibility Pleading, 69 TEX. L. REV. 333, 335 n.5 (2016).

10   But in suggesting this Court is not bound by Iqubal and its

11   progeny, counsel stands alone.      While true that Plaintiffs “are

12   not required to prove their case from the outset,” they must

13   nonetheless “plead factual content that allows the court to draw

14   the reasonable inference that the defendant is liable for the

15   conduct alleged.”      See Opp’n at 2, ECF No. 34; see also Iqbal,

16   556 U.S. at 678.      This necessarily requires the claimant’s

17   allegations to track the prima facie elements of the claims

18   brought.   Id. at 682-83.

19         Plaintiffs’ counsel insists that “Defendants here are 99%

20   attempting to try the case on technicalities of pleadings rather
21   than on the merits,” Opp’n at 3, but fails to see that preventing

22   poorly-pled claims from unlocking the doors of discovery is

23   precisely what Rule 12(b)(6) aims to do.      Iqbal, 556 U.S. at 668-

24   69.   If counsel seeks to avoid the federal rules, his choice of

25   forum should reflect that.

26         B.   Analysis
27              1.    Continuing Violations Doctrine

28         In its July 19, 2019 Order, the Court discussed the statute
                                         4
1    of limitations for Section 1983 claims as well as the continuing

2    violations doctrine.      Order at 4-5.   The Court was unable to

3    determine from the complaint when Plaintiffs’ claims occurred, so

4    it simply dismissed with prejudice all Section 1983 claims that

5    accrued before August 15, 2016 and were predicated on Defendants’

6    “discrete acts.”    Id.

7        Plaintiffs’ Second Amended Complaint states, “In keeping

8    with this Court’s motion to dismiss ruling, Plaintiffs expressly

9    do not assert any 42 USC section 1983 [sic] claims that accrued

10   before August 15, 2016.”     SAC ¶ 229.    Taking this representation

11   as true, Defendants’ motion to dismiss does not challenge the

12   Section 1983 claims in Plaintiffs’ complaint on statute of

13   limitations grounds.      See Mot. at 7-10.   As noted in their Reply,

14   ECF No. 35, Defendants only challenge the timeliness of

15   Plaintiffs’ state tort claims.     Reply at 2.    Even so, Plaintiffs

16   dedicate a significant portion of their opposition brief to the

17   argument that the continuing violations doctrine renders their

18   Section 1983 claims timely.      See Opp’n at 5-6, 7-9.   To the

19   extent these arguments challenge the Court’s prior ruling, it is

20   barred by the law-of-the case doctrine.       Mot. at 7; Butcher v.
21   City of Marysville, No. 2:18-cv-02765-JAM-CKD, 2019 WL 3337888,

22   at *3 (E.D. Cal. July 25, 2019).        And to the extent that they aim

23   to defeat Defendants’ motion to dismiss, the arguments are wholly

24   non-responsive.    The Court declines to re-adjudicate an

25   apparently undisputed issue.

26            2.       Section 1983 Claim against the County
27       Counties and county departments are subject to municipal

28   liability under 42 U.S.C. § 1983.       See Mabe v. San Bernadino
                                         5
1    County, Dept. of Pub. Soc. Services, 237 F.3d 1101, 1111 (2001).

2    As explained in this Court’s previous dismissal order, to state a

3    claim for municipal liability under Section 1983, a plaintiff

4    must allege facts showing (1) plaintiff(s) suffered a

5    constitutional deprivation; (2) the County had a custom, policy,

6    or practice; (3) the custom, policy or practice amounted to

7    deliberate indifference to the plaintiff’s constitutional rights;

8    and (4) the custom, policy, or practice was the moving force

9    behind the constitutional violation.     Order at 5-6 (citing Monell

10   v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978); Anderson v.

11   Warner, 651 F.3d 1063, 1070 (9th Cir. 2006)).

12       Again, Plaintiffs set forth no more than conclusory

13   allegations in support of their claim that the County had an

14   unconstitutional custom, policy, or practice.    Appearing to rely

15   upon a respondeat superior theory of liability, Plaintiffs rest

16   their case against the County upon the shoulders of the Social

17   Worker Defendants’ alleged misconduct.     See SAC ¶¶ 240-246.

18   Plaintiffs allege the Social Worker Defendants “executed,

19   ratified, authorized [sic] policies practices and/or customs of

20   DHHS and County that unlawfully dictated removal of one or more
21   children from their parents when a parent refuses to sign a

22   Safety Plan.”   SAC ¶ 23.   But a county may only be held liable

23   for a county official’s conduct under Section 1983 when the

24   official is “responsible for establishing final government policy

25   respecting [the] activity [at issue].”     Pembaur v. City of

26   Cincinnati, 475 U.S. 469, 482-83 (1986).     There is no indication
27   that the Social Worker Defendants had final policymaking

28   authority for the County.   Without such authority, a county
                                       6
1    employee’s alleged misconduct cannot give rise to a claim of

2    municipal liability.   Id. at 483.

3        Plaintiffs’ complaint also alleges the County “established

4    and/or followed policies, procedures, customs, and/or practices”

5    that violated Plaintiffs’ constitutional rights by:

6        •   Detaining and/or removing children from their family and

7            homes without exigent circumstances, court order, and/or

8            consent;

9        •   Removing children from their family without first

10           obtaining a warrant;

11       •   Examining children without exigency, need, or proper

12           court order, and without presence and/or consent of their

13           parent;

14       •   Opening “companion referrals” against a child any time

15           one parent is accused of a crime involving a minor;

16       •   Coercing parents to sign off on a Safety Plan any time a

17           co-parent is alleged to have committed a crime against a

18           minor;

19       •   Acting with deliberate indifference in implementing a

20           policy of inadequate training and/or supervision; and
21       •   “Trumping up” reasons for seizing children “as a means of

22           intimidating parents . . . into entering into unnecessary

23           Safety Plans, thereby enabling the county to keep the

24           family locked up in the juvenile dependency system.”

25   SAC ¶ 243.   These conclusions, like those included in the

26   original and First Amended Complaint, are not supported by the
27   factual allegations in the complaint.   See generally SAC.    Even

28   if the Court found the allegations gave rise to Section 1983
                                      7
1    claims against the Social Worker Defendants, Plaintiffs’

2    complaint still fails to properly allege that their conduct

3    flowed from an unconstitutional custom, policy, or practice.

4    Defendants raise this argument for the third time in their most

5    recent motion to dismiss.      Mot. at 8-10.   See also February 2019

6    Mot. to Dismiss, ECF No. 19; March 2019 Mot. to Dismiss, ECF No.

7    22.   Plaintiffs, again, fail to substantively oppose Defendants’

8    argument.

9          Plaintiffs, therefore, have not set forth a claim of

10   municipal liability under Section 1983 against the County

11   Defendant.    Despite Plaintiffs request, the Court finds granting

12   leave to amend would be futile.     The Court, therefore, DISMISSES

13   Plaintiffs’ Section 1983 claim against the County of Sacramento

14   WITH PREJUDICE.

15               3.    Section 1983 Claims against the Social Worker

16                     Defendants

17         Plaintiffs likewise fail to cure the deficiencies in their

18   Section 1983 claims against the Social Worker Defendants.      In the

19   Court’s July 2019 Order, it found the complaint did not clearly

20   identify whether Plaintiffs were challenging quasi-prosecutorial
21   conduct—a category of conduct by social workers that, absent

22   certain exceptions, enjoys absolute immunity from suit for civil

23   damages.     Order at 9-10 (citing Mabe, 237 F.3d at 1106).   Social

24   workers engage in quasi-prosecutorial conduct when they initiate,

25   pursue, or testify in dependency proceedings.      Id. at 1109.

26   Social workers are not, however, entitled to absolute immunity
27   “from claims that they fabricated evidence during an

28   investigation or made false statements in a dependency petition
                                         8
1    that they signed under penalty of perjury.”      Beltran v. Santa

2    Clara County, 514 F.3d 906, 908 (9th Cir. 2008).      The Court

3    previously dismissed with prejudice Plaintiffs’ Section 1983

4    claims against the Social Worker Defendants to the extent that

5    they challenged quasi-prosecutorial conduct.     Order at 9-10.         To

6    the extent that Plaintiffs’ Section 1983 claims against the

7    Social Worker Defendants were not predicated on quasi-

8    prosecutorial conduct, the Court dismissed the claims without

9    prejudice.   Id.

10                      a.   Quasi-Prosecutorial Conduct

11        The majority of Plaintiffs’ allegations flow from the manner

12   in which the Social Worker Defendants initiated and pursued the

13   dependency proceedings.     See SAC ¶¶ 30-32, 39, 42-46, 48-222.

14   Plaintiffs allege Stewart, Bryant, and Howell pressured Iudita

15   and the children to make false statements against Filip; coerced

16   Filip and Iudita into signing a Safety Plan; refused to impose

17   the parents’ religious beliefs onto the children’s foster homes;

18   failed to provide necessary services; placed the children in

19   separate foster homes; cancelled visits; blocked phone calls;

20   kept the children with abusive and neglectful foster families;
21   misrepresented the status of Iudita and Filip’s parental rights;

22   and generally allowed the parents’ rights to be violated.         Id.

23   At this stage of the proceedings, the Court, of course, takes

24   these accusations as true.     But the grave nature of these

25   allegations does not change the fact that this conduct occurred

26   during the initiation and pursuit of dependency proceedings—well
27   within the scope of the Social Workers’ immunity.

28        Plaintiffs contend the quasi-prosecutorial essence of the
                                         9
1    Social Worker Defendants’ conduct does not give rise to absolute

2    immunity because the complaint alleges they fabricated evidence

3    and made false statements.    Opp’n at 11.   The Court found four

4    allegations of false statements in the Second Amended Complaint.

5    The first two allegations—that the translators mistranslated

6    words during interviews, SAC ¶¶ 47, 57, and that members of

7    Filip’s family made false accusations against him, SAC ¶¶ 18, 45—

8    involve statements that were made to, rather than by, the Social

9    Workers.   But nothing in Beltran suggests social workers lose

10   their immunity if they rely upon statements by others that later

11   turn out to be false.

12        The third and fourth misrepresentations Plaintiffs identify

13   are Tong’s statement the Novacs did not have any food in the

14   house, SAC ¶ 32, and Bryant’s statement that the Novac parents

15   refused to take I.N. to a scheduled dental appointment, SAC

16   ¶ 164.   The Court assumes for the purpose of this motion that

17   Tong’s and Bryant’s statements were, in fact, false.

18   Accordingly, they are stripped of their absolute immunity for any

19   claims arising out of those statements.      But the absence of

20   immunity does not give rise to liability.      Plaintiffs still bear
21   the burden of alleging how these statements gave rise to

22   liability under Section 1983.     This, they have failed to do.

23   Accordingly, the Court DISMISSES Plaintiffs’ Section 1983 claims

24   predicated on the Social Workers’ quasi-prosecutorial conduct

25   WITH PREJUDICE.

26                     b.   Non-Prosecutorial Conduct
27        Plaintiffs also challenge non-prosecutorial conduct by the

28   Social Worker Defendants—namely, the interrogation of the minor
                                        10
1    children without the parents’; entry into the Novacs’ home

2    without a warrant or exigent circumstances; and the removal of

3    the Novac children from their home.     SAC ¶¶ 19, 27-29, 250.   When

4    social workers are not engaged in quasi-prosecutorial conduct,

5    they are afforded qualified, rather than absolute, immunity.     See

6    Mabe, 237 F.3d at 1106.    “Qualified immunity shields a government

7    official from liability for civil damages if (1) the law

8    governing the official’s conduct was clearly established; and (2)

9    under that law, the official objectively could have believed that

10   her conduct was lawful.”    Id.

11       Plaintiffs’ allegations do not defeat the Social Workers’

12   qualified immunity defense. Their complaint states:

13       [T]he right to familial association guaranteed
14       under . . . the First, Fourth, and Fourteenth
         Amendments is “clearly established” such that a
15       reasonable social services agent in Defendants’
         situation would know it is unlawful to question,
16       threaten, examine, or search a child in the absence of
         exigent circumstances, and outside of the presence of
17       her parents, without first obtaining judicial
         authorization or parental consent.
18

19   SAC ¶ 231.   Plaintiffs later cite to Mabe, 237 F.3d at 1101.    SAC

20   ¶ 237.   Mabe affirms the general proposition that “parents [may]

21   not be separated from their children without due process of law

22   except in emergencies.”    Id. at 1107.   It also holds that social

23   worker defendants are not entitled to summary judgment on

24   qualified immunity grounds when there is an issue of material

25   fact about whether the social workers reasonably believed exigent

26   circumstances existed.     Id. at 1107-09.

27       But Plaintiffs do not challenge the Social Worker

28   Defendants’ reasonable belief that exigent circumstances existed
                                        11
1    when they visited the Novac home, interviewed the children, and

2    removed the children the parents’ custody.         Indeed, Plaintiffs

3    admit Filip’s relative reported him to DHHS for engaging in

4    “illegal or inappropriate” behavior.         SAC ¶ 18.   CPS had received

5    an anonymous report of domestic violence.         SAC ¶ 27.   Iudita

6    signed CPS papers saying that Filip “forced sex on her and abused

7    the kids.”       SAC ¶ 45.   And Iudita’s sister reported similar

8    abuse; as did the children.        Id.     Plaintiffs do not contend it

9    was unreasonable for the Social Worker Defendants to believe

10   these allegations gave rise to exigency.         Rather, they seem to

11   argue that exigency could not have existed because the people

12   making the abuse accusations against Filip were lying.          See SAC

13   ¶¶ 18, 27, 45.       The veracity of the abuse accusations is only

14   relevant to the qualified immunity analysis if an objectively

15   reasonable social worker would have known Iudita, the children,

16   and Filip’s relatives were not telling the truth—something the

17   complaint does not allege.       The allegations in Plaintiffs’

18   complaint do not defeat Social Worker Defendants’ qualified

19   immunity.    Nor does the silence in Plaintiffs’ opposition.           The

20   Court DISMISSES Plaintiffs’ Section 1983 claims predicated on the
21   Social Workers’ non-prosecutorial conduct WITH PREJUDICE.

22               4.      Supplemental Jurisdiction

23       A district court may sua sponte decline to exercise

24   supplemental jurisdiction over pendant state law claims if it

25   “has dismissed all claims over which it has original

26   jurisdiction.”       28 U.S.C. § 1367(c)(3).    The Court had original
27   jurisdiction over Plaintiffs’ Section 1983 claims against the

28   County and the Social Worker Defendants.         28 U.S.C. § 1331.     Both
                                           12
1    of those claims have been dismissed with prejudice. This Court

2    finds no reason or good cause to proceed with a case comprised of

3    purely state law claims.   The Court, therefore, declines to

4    exercise supplemental jurisdiction over these remaining claims.

5    If Plaintiffs wish to pursue these claims they must do so in the

6    appropriate state court.

7

8                               II.   ORDER

9        For the reasons set forth above, the Court GRANTS IN PART

10   Defendants’ motion to dismiss.    Specifically, Plaintiffs’ Section

11   1983 claims against the County and the Social Worker Defendants

12   are DISMISSED WITH PREJUDICE.    The Court declines to exercise

13   supplemental jurisdiction over the remaining state law claims and

14   orders the clerk of this court to close this case.

15       The Court also finds Defendants’ eight-page reply memorandum

16   violated the Court’s standing order on page limits.    Order re

17   Filing Requirements at 1, ECF No. 3-2 (limiting reply memoranda

18   in support of motions to dismiss to five pages).    The Court did

19   not consider any arguments made after page five of Defendants’

20   reply. Defense counsel (not the client) is ORDERED to send a
21   check payable to the Clerk for the Eastern District of California

22   for $150.00 no later than seven days from the date of this Order.

23       IT IS SO ORDERED.

24   Dated: October 21, 2019

25

26
27

28
                                       13
